The Chancellor.
The bequest made in each of the clauses, gives, I think, a vested interest. The will only postpones the time of payment. But in reference to both clauses there is a gift over to the issue of the legatee dying before twenty-one, leaving issue. The will gives half, with the interest thereon, to one when she arrives at twenty-one, and half, with the interest thereon, to the other when he arrives at twent.y-one; and provides that if either die under twenty-one, leaving children, the half shall be paid to his or her children; and that if either die under twenty-one, without leavingissue, the other, or the children he or she, if dea$fe*st!$nS8$$l^ft, shall have the whole. r
If one die under age leaving children, does this will inquire us to say that these children shall have nothing unless and until they live to the time when their defeased parent would have attained twenty-one, if he or she had lived? I see nothing in the language of the will, or in the nature of provisions, requiring or authorizing such a construction.
The demurrer will be overruled.
Order accordingly.